Exhibit 10.21

 

February 6, 2003

 

Ms. Julie Archer Guillot

3016 Edgewater Drive

Austin, TX 78733

 

Dear Julie:

 

On behalf of NetSolve, Incorporated, I am pleased to offer you an executive role
in our Program Management Office, reporting to David Hood, CEO. A mutually
agreed upon formal title for this position is currently in progress. In this
capacity, you will have the opportunity to be an important partner in that of
NetSolve’s and your success.

 

The monthly base salary for this position will be $13,333.34 ($160,000.00 on an
annualized basis) and will be paid on a semi-monthly basis. Pay periods
currently end on the 15th day and the last day of each month. You will also be
eligible for participation in the NetSolve’s Fiscal Year 2004 Management
Incentive Plan.

 

You will accrue your first 40 hours of vacation once you have completed six
months of service. Thereafter, you will accrue 3.3334 hours of vacation per pay
period. This equates to two weeks of vacation once you have completed a year of
service. In addition, you will be entitled to five personal holidays for the
2003 calendar year.

 

At the next regular meeting of the Board of Directors, we will recommend that
you be issued Stock Options to purchase 10,000 shares of NetSolve Incorporated
common stock, of which the maximum amount allowable under applicable regulations
will be Incentive Stock Options with the remainder being non-qualified stock
options, all pursuant to the Company’s stock option plan. The actual approval
and grant of options, and the option price, will be subject to Board of
Director’s approval and the provisions of the plan.

 

In addition to the above, NetSolve also offers employee benefits including group
medical and dental insurance, 401(k) Plan, and a 125 Cafeteria Plan. You will
become eligible for these benefits under, and subject to, the plans offered by
the Company, which may be modified in the future to meet individual and Company
needs.

 

All offers of employment made by NetSolve are contingent upon the following:

 

  • You are able to establish that you are authorized to work in the U.S.A. by
the third day following your hire date; and

 

  • You agree to, and we receive, satisfactory results on a background check of
your education, work, driving, and criminal history; and

 

  • You sign the enclosed NetSolve Proprietary Information and Inventions
Agreement.

 

As with all our employees, if you should accept and then change your mind later,
you can terminate your employment at any time for any or no reason, as can the
Company, it being understood that your employment with the Company will be on an
“at will” basis.



--------------------------------------------------------------------------------

Julie, we look forward to your acceptance of our offer to join the NetSolve
team. Please review its contents and feel free to contact me on any questions
you may have. We are hopeful to have your decision as soon as possible with an
anticipated start date of February 14, 2003.

 

Upon your acceptance, you will be contacted by Jenny Voight (340-3029) and
Brianna Bohac (340-3154) both in our Employee Programs/Services area to set up
an appointment for your initial new hire orientation/on-boarding meeting.

 

I shall look forward to working with you.

 

Sincerely,

/s/    Deborah Cerbone        

Deborah Cerbone

Dir., Talent & Career Opportunities

 

:dm

Enclosures

 

I accept this offer of employment at NetSolve, Inc.

 

/s/    Julie Archer Guillot  

02/12/03

Julie Archer Guillot

 

Date: